Citation Nr: 0212293	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  96-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel Vallejos Avila, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active duty for training with the Alaska Army 
National Guard from March 1976 to June 1976 and was a member 
of the California Army National Guard from February 1977 to 
February 1979, to include a period of active duty for 
training from April 29 to May 13, 1978.  He was discharged 
from the California National Guard in February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  This rating action determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for schizophrenia which had been 
denied by an unappealed May 1986 rating action.

In February 1997, the Board remanded the claims file to the 
RO for further development.  Specifically, the RO was 
requested to obtain the date of death of the veteran's 
mother, any additional administrative records relative to his 
membership with the California Army National Guard, and 
afford him a psychiatric evaluation in order to determine the 
nature and severity of any psychiatric illness.  The case 
came before the Board again in February 1998, when it was 
remanded once again.  The requested development having been 
completed, the case is now before the Board for adjudication.

A hearing was held before the RO in February 1996 and before 
the undersigned Member of the Board in September 1996.  
Transcripts of this hearing testimony have been associated 
with the claims file.

FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  In June 1986, the RO notified the veteran that his claim 
of entitlement to service connection for schizophrenia had 
been denied; he did not appeal the decision.

3.  Evidence received subsequent to the May 1986 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for schizophrenia.

4.  An April 2002 medical opinion specifically relates the 
veteran's current schizophrenia to his second period of 
active duty for training.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1986 RO decision denying 
service connection for schizophrenia is new and material; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

2.  The veteran's schizophrenia was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2001 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new law also imposes a significant duty 
to assist the appellant with his claim and to provide him 
notice of evidence needed to support the claim.  More 
recently, new regulations were adopted to implement the VCAA.   
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required in the present case with respect to the issue 
discussed herein.  The veteran has been notified on numerous 
occasions as to the evidence needed to support his claim.  
Also, because of the Board's decision below, any additional 
development would only needlessly delay the veteran's claim.

Reopening the claim.  Reopening a claim for service 
connection which has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of that claim.  
38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides:

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).  

Recently new VA regulations have been adopted which implement 
more stringent criteria to be met in order to reopen a 
previously denied claim with new and material evidence.  The 
newly adopted regulations specifically provide that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.156(a)(2002)).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claim for service 
connection for schizophrenia prior to this date, which means 
that he only needs to meet the old criteria to reopen his 
claim.  Under the less stringent criteria, the court has held 
that new and material evidence can be evidence which provides 
a more complete picture of the circumstances.  Hodge v. West, 
155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  If such evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim," then the claim must be 
reopened.  Hodge v. West, 155 F.3d 1356 (1998); 38 C.F.R. 
§ 3.156(a).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996), Glynn v. Brown, 6 Vet. App. 523 (1994).

In the instant case, the RO denied service connection for 
schizophrenia in May 1986.  The veteran did not perfect an 
appeal of that decision, and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

The matter under consideration in this case is whether 
schizophrenia was first manifested during a period of active 
duty for training.  For the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the May 
1986 RO decision which is relevant to, and probative of, this 
matter.

Relevant evidence of record at the time of the May 1986 RO 
rating decision consisted of the veteran's service medical 
records; treatment records from the Rehabilitation Mental 
Health Services, dated from December 1978 to January 1971; 
treatment records from the Santa Clara Valley Medical Center, 
dated in December 1968.  With respect to the veteran's 
service medical records, his February 1976 preinduction 
examination for the Alaska National Guard reflects that the 
veteran checked boxes indicating "depression" and 
"excessive worry," along with "nervous trouble."  A 
comment written by the examiner indicated that "nervous 
difficulties are of recent origin involving conflict or 
potential conflict with another ma[l]e."  December 1978 
post-service treatment records from Santa Clara Valley 
Medical Center show a hospital admission and diagnosis of 
acute paranoid schizophrenia.  A January 1979 letter from B. 
Arons, M.D., indicates that veteran was a patient at the Sub-
Acute Residential Treatment Center in San Jose, where he was 
transferred with a diagnosis of Acute Schizophrenic Episode.  
Dr. Arons stated that the veteran was unable to meet his 
obligation to report for weekend service in the National 
Guard from December 15 to December 17, 1978.

The RO notified the veteran in June 1986 that upon review of 
the evidence of record it had been determined that his 
schizophrenia was not incurred in or aggravated by his 
military service.

Relevant evidence submitted since the May 1986 rating 
decision includes the following:  lay statements from the 
veteran and his father; an August 1983 hospital report from 
Western State Hospital; treatment records from Northwest 
Mental Health, dated from September 1990 to September 1998; 
hospital records from Valley Medical Center, dated in August 
1992; treatment reports from Evergreen Counseling Center, 
dated in 1997 and 1998; testimony at a hearing before the RO 
in February 1996; testimony from a travel board hearing in 
September 1996; largely duplicative medical reports from the 
Social Security Administration; and an April 2002 VA 
examination.  This evidence is "new" because it was not 
before the RO when it denied entitlement to service 
connection for schizophrenia in May 1986.  It is "material" 
because it bears directly and substantially upon the specific 
matter under consideration, i.e., whether schizophrenia was 
incurred or aggravated in service.  Most specifically, the VA 
physician who examined the veteran in April 2002 indicated 
that the veteran "appears to have had a psychotic 
decompensation actually on active duty in Fort Leonard Wood, 
Missouri when he was first delusional and this worsened, 
resulting in his being psychiatrically hospitalized in 
December 1978 at Santa Clara Valley Medical Center."  This 
medical statement alone is new and material, warranting a 
reopening of the claim.

Entitlement to service connection.  The term "veteran" 
means "a person who served in the active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable." 38 U.S.C.A. § 
101(2) (West 1991).  Additionally, the term, "active 
military, naval, or air service" includes active duty, a 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(22), (23), 
(24); 38 C.F.R. § 3.6(a).  See generally Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Active duty for 
training includes full-time duty performed by members of the 
National Guard of any State.  38 C.F.R. § 3.6(c).

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VA shall consider all information and lay and medical 
evidence of record in a case before VA with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2002).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held 
that in light of the benefit of the doubt provisions of 38 
U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In this case, the veteran's service medical records are 
negative for any complaints or findings with regard to 
schizophrenia.  The Board finds, however, that the veteran 
has established through his own statements that he 
experienced relevant symptomatology during his second period 
of active duty for training.  Specifically, the veteran has 
indicated that during a two-mile run at Fort Leonard Wood, he 
felt like someone was controlling him telepathically, which 
resulted in his running two miles in fourteen minutes and 
five seconds rather than in only fourteen minutes.  The 
veteran's father has also testified that he witnessed the 
veteran's psychotic symptoms following his second period of 
active duty for training, symptoms that were not present 
beforehand.

Clearly, private medical records have established that the 
veteran has a current diagnosis of schizophrenia.  At the 
time of his April 2002 VA examination, the veteran indicated 
that he remained in counseling for his schizophrenia, and 
took daily doses of Clozaril.  The question that must be 
addressed is whether competent and probative evidence, i.e., 
medical evidence, has been presented which provides a link 
between the current disorder and symptomatology which the 
veteran manifested while he was on active duty for training.  
In this regard, a VA examiner opined in April 2002 that the 
veteran had an acute psychotic decompensation during his 
period of active duty for training at Fort Leonard Wood, 
although he was not hospitalized until December 1978.  The 
examiner indicated that he reached this conclusion after 
having reviewed the complete medical record, in addition to 
speaking with the veteran.  Thus, this opinion provides 
competent evidence tending to show that that the veteran's 
current schizophrenia was incurred during the veteran's 
period of active duty for training.  See Espiritu, supra.

In the opinion of the Board, the evidence in the instant case 
is in favor of the conclusion that the veteran incurred 
schizophrenia during service.  Therefore, the Board concludes 
that the veteran has established entitlement to service 
connection for schizophrenia.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.


ORDER

Entitlement to service connection for schizophrenia is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

